586 S.E.2d 271 (2003)
357 N.C. 464
STATE of North Carolina
v.
Ruben ABURTO DIAZ and Jose Juan Espinoza Lopez.
No. 297P03.
Supreme Court of North Carolina.
August 21, 2003.
Charlesena Walker, for Ruben Aburto Diaz.
Newton G. Pritchett, Jr., Assistant Attorney General, R. Stuart Albright, District Attorney, for State.
Prior report: 155 N.C.App. 307, 575 S.E.2d 523.

ORDER
Upon consideration of the petition filed by Defendant (Ruben Aburto Diaz) in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 21st day of August 2003."